Citation Nr: 0112392	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-46 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of an excision of a malignant schwannoma 
of the left calf, involving Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION


The veteran had active military service from July 1962 to 
June 1965.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1994 rating decision in 
which the RO granted the veteran service connection for 
postoperative residuals of the excision of a malignant 
schwannoma of the left calf, awarding a noncompensable 
rating, effective from May 1994.  The veteran filed an NOD in 
September 1994, and the RO issued an SOC the following month.  
The veteran filed a substantive appeal in December 1994.  In 
February 1995, the veteran testified before a Hearing Officer 
at the VARO in Boston.  A Supplemental Statement of the Case 
(SSOC) was issued in June 1995, in which the RO increased the 
service-connected rating for postoperative residuals of 
excision of malignant schwannoma of the left calf to 10 
percent, effective from May 1994.  

Thereafter, the veteran's appeal came before the Board, 
which, in a July 1998 decision, remanded the issue of an 
increased rating, for postoperative residuals of excision of 
malignant schwannoma of the left calf, to the RO for 
additional development.  The RO issued an SSOC in July 1999.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has reported that he suffers from intermittent 
pain in his left calf, which radiates to his heel and the 
arch of his foot, and that the pain is associated with 
prolonged sitting or standing.  

3. Upon VA medical examination in April 1999, the veteran's 
left calf, and other associated muscle groups and/or 
joints, did not evidence loss of power, weakness, lowered 
threshold of fatigue, impairment of coordination, or 
uncertainty of movement.  

4. The veteran's postoperative residuals of an excision of a 
malignant schwannoma of the left calf, involving Muscle 
Group XI, is productive of no more than moderate 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for postoperative residuals of an excision of a malignant 
schwannoma of the left calf, involving Muscle Group XI, are 
not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5311 (1996 and 2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in March 1983, the 
veteran had an unidentified lesion removed from his left 
calf.  A pathology report, dated in April 1983, identified 
the lesion as a dermatofibroma, and noted that the lesion did 
not appear to have been completely excised.  That same month, 
the veteran underwent a second surgical procedure to complete 
the removal of the dermatofibroma.  Four years later, the 
fibroma reappeared, and, in March 1987, the veteran underwent 
a third excision to remove the lesion.  An oncology report , 
dated in May 1987, identified the lesion as malignant 
schwannoma.  In June 1987, the veteran underwent a fourth, 
more extensive, excision to guarantee removal of all the 
malignant schwannoma.  This necessitated a skin graft to 
cover the wound, with the donor site being the veteran's 
right thigh.  The veteran's post-operative course was 
unremarkable, and follow-up examination notes, dated from 
June 1987 to September 1990, reported the veteran as doing 
well and asymptomatic.   

In May 1994, the veteran filed a claim of entitlement to 
service connection for malignant schwannoma due to exposure 
to herbicides.  In June 1994, the RO received a VA Form 21-
4138 (Statement in Support of Claim), dated in May 1994, in 
which the veteran revealed that he had been a helicopter door 
gunner with the 118th Air Mobile Company in Vietnam.  He also 
reported that various military bases into which his 
helicopter had flown had defoliated their outlying perimeters 
and cleared away the jungle with what he assumed were 
herbicides.  In addition, he stated that he had experienced 
some minor skin eruptions during his duty in Vietnam.  

In a July 1994 rating decision, the RO granted service 
connection for postoperative residuals of excision of a 
malignant schwannoma, with split thickness skin graft, based 
upon the presumption provisions in the law relating to soft-
tissue sarcoma, including malignant schwannoma.  In a 
subsequent VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated in December 1994, the veteran complained of pain in his 
left foot and calf, in addition to pain and stiffness 
following periods of sitting, standing, or driving.  He also 
noted that his physician believed the pain was due to 
postoperative adhesions.  The veteran also complained of 
weakness in his left leg.  

In February 1995, the veteran testified before a Hearing 
Officer at the VARO Boston.  He reported that his biggest 
complaint was pain and discomfort radiating from below the 
lesion excision site.  In particular, the veteran indicated 
that his left calf, along with the heel and arch of his left 
foot, were problematic for him.  He described the problem as 
an uncomfortable pain and burning sensation.  He also noted 
that his left leg was somewhat weaker than his right.  

In March 1995, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
pain in his left calf, along with pain in the heel and arch 
of his left foot.  The veteran reported the pain was 
associated with long-term sitting or standing.  An 
examination of the left calf revealed a depressed area with a 
skin graft.  There was full range of motion of the foot and 
ankle with no weakness.  The examiner's diagnosis was status 
post excision of a malignant schwannoma of the left lower 
leg, with a skin graft donor site in the right anterior 
thigh, with residual symptoms in the left calf and left foot.   

Following the Board's July 1998 remand decision, the veteran 
was medically examined for VA purposes.  He complained of 
intermittent pain in his left calf, with radiation to the 
heel and arch of his left foot.  The veteran indicated that 
the pain was associated with prolonged sitting or standing.  
He reported working as a counselor in a substance abuse 
prevention program for the U.S. Air Force.  It was noted that 
his job required a great deal of sitting, as did his commute 
back and forth to work.  The veteran indicated that he had a 
lot of discomfort in his left leg, which he rated at about 5 
on a scale of 1-10.  He also indicated that he did necessary 
work around the house, but often experienced pain and 
discomfort in his leg.  

On clinical evaluation, there was a depressed area on the 
medial posterior aspect of the left calf, which was covered 
by a skin graft and measured 5.7 x 4 cm (centimeters).  The 
scar was located over the medial distal portion of the 
gastrocnemius muscle.  There was no sensitivity, tenderness, 
or keloid formation, and there was no tendon damage, bone 
damage, joint damage, nerve damage, or muscle herniation.  
There was full range of motion of the left knee, ankle, and 
foot, without weakness or loss of muscle strength, and the 
veteran's gait was normal.

The examiner's diagnostic impression was post operative 
excision of malignant schwannoma with split thickness graft 
to the left calf.  He additionally indicated that the pain in 
the veteran's leg made it difficult to for him to 
concentrate, and required that he change positions 
frequently.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).  

The Board is cognizant that recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  In the present case, we find 
that the RO's development action has generated sufficient 
evidence to satisfy the Secretary's obligation.  The record 
contains ample, recent, and thorough medical examination 
findings.  There is no indication, nor has it been contended, 
that there are any relevant post-service medical records 
available that would support the veteran's claim and are not 
already of record.

In addition, the veteran and his representative have been 
fully apprised of the applicable law and regulations, in the 
SOC and SSOC's, as well the July 1998 decision of the Board.  
The veteran availed himself of the opportunity to testify 
before a Hearing Officer, and did not identify any further 
evidence that has not already been secured.  Therefore, no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist a claimant in developing 
evidence in conjunction with his or her claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found -- a 
practice known as assigning "staged" ratings.

Initially, the Board notes that the RO has assigned a 10 
percent evaluation for the veteran's service-connected 
postoperative residuals of excision of a malignant schwannoma 
of the left calf.  This disability has been analogously rated 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5311 of VA's Schedule for Rating Disabilities for muscle 
injuries. 

The Board is cognizant that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries, effective July 3, 1997. 62 Fed. Reg. 
30,235-240 (1997).  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  

Where VA issues an amendment to the rating schedule while an 
increased-rating claim is pending, and that amendment is more 
favorable to the claimant than the prior regulation, VA 
should apply the more favorable regulation to rate the 
disability for periods from and after the effective date of 
the change and should apply the prior regulation to rate the 
disability for earlier periods.  VAOPGCPREC 3-00, at 5 (Apr. 
10, 2000).  That guidance is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet.App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).  Therefore, in reviewing this case, the Board must 
evaluate the veteran's postoperative residuals of excision of 
a malignant schwannoma of the left calf under both the old 
and current regulations, to determine whether he is entitled 
to an increased evaluation under either set of criteria.

In this regard, the Board notes that, in order to assign an 
increased evaluation for the veteran's claim under DC 5311, 
in which the 10 percent rating reflects moderate muscle 
disability, the veteran must be required to demonstrate 
either moderately severe or severe disability with respect to 
the affected muscle group.  See 38 C.F.R. § 4.73, DC 5311 
(1996 and 2000).  The objective findings of moderate, 
moderately severe, and severe disability of the muscles are 
described in 38 C.F.R. § 4.56 (1996 and 2000).  The Board has 
compared both the previous versions of 38 C.F.R. § 4.56 and § 
4.73, and the new versions of the regulations as published in 
62 Fed. Reg. 30,235-240 (1997) and now codified in the Code 
of Federal Regulations (2000).  We find that, although the 
regulations have been rephrased, the elements to be 
considered in determining the degree of disability have not 
been changed.  

With respect to 38 C.F.R. § 4.73, DC 5311, the applicable 
criteria provide that, where there is a moderately severe 
injury to Muscle Group XI, described as the posterior and 
lateral crural muscles, and muscles of the calf, affecting 
the functions of propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knees, a 20 percent rating will be assigned.  A 30 
percent rating is warranted for severe muscle injury.  38 
C.F.R. § 4.73, DC 5311.  This is the highest rating under 
that Code.  

Under the old version, 38 C.F.R. § 4.56 provided that 
moderate disability of a muscle would be characterized by a 
through-and-through or deep penetrating wound of relatively 
short track, by a single bullet or a small shell or shrapnel 
fragment.  There would be an absence of the explosive effect 
of a high velocity missile, and of residuals of debridement 
or of prolonged infection.  Where there had been a muscle 
wound in service, the service medical records would show a 
record of hospitalization in service for treatment of the 
wound.  In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objectively, the medical 
evidence would show a moderate injury to a muscle group 
manifested by an entrance and (if present) exit scar, linear 
or relatively small, and so situated as to indicate a 
relatively short track of the missile through tissue; signs 
of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b) (1996).

Also under the old version of 38 C.F.R. § 4.56, moderately 
severe disability of a muscle would be characterized by a 
through-and-through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization. Where there had been a muscle wound in 
service, the service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the medical 
evidence would show a moderately severe injury to a muscle 
group manifested by an entrance and (if present) exit scar 
relatively large and so situated as to indicate a track of 
the missile through important muscle groups.  Further, there 
would be indications, on palpation, of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance of muscle groups involved would give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c) (1996).  

In addition, the old version of 38 C.F.R. § 4.56 provided 
that severe disability of a muscles would be characterized by 
a through-and-through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  For an in-service 
wound, the service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the medical 
evidence would show a severe injury to a muscle group 
manifested by extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups by the track of the missile.  X-rays might show 
minute, multiple, scattered foreign bodies, indicating the 
spread of intermuscular trauma and the explosive effects of 
the missile.  Palpation would reveal moderate or extensive 
loss of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  

In addition, tests of strength, endurance compared with the 
sound side, or coordinated movements would show positive 
evidence of severe impairment of function.  Reaction of 
degeneration would not be present in electrical tests, but a 
diminished excitability to faradic current, compared with the 
sound side, may be present.  Visible or measured atrophy may 
be present, with adaptive contractions or the opposing groups 
of muscles, if present, indicating severity. Adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum, 
or vertebra, with epithelial sealing over the bone without 
true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type of muscle 
damage.  Atrophy of muscle groups not included in the track 
of the missile, particularly of the trapezius and serratus in 
wounds to the shoulder girdle (traumatic muscular dystrophy), 
and induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. § 
4.56(d) (1996).

Under the new version of the rating criteria, the 
introductory portion of 38 C.F.R. § 4.56 provides that: (a) 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under DCs 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  

The Board notes that the remainder of the new version of 38 
C.F.R. § 4.56 is otherwise basically the same as the old 
version, in its description of the relative severity of 
muscle disabilities.  However, for the sake of clarity and in 
order to show that both versions have been fully considered 
by the Board, we will set forth the new version. 

Under the new version of the rating criteria at 38 C.F.R. § 
4.56(d), moderate disability of muscles is described as 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History should 
include service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2) (2000).

The type of injury associated with a moderately severe 
disability under DC 5311, is described as being from through-
and-through or deep penetrating wounds by small high-velocity 
missiles or large low-velocity missiles, with debridement, 
prolonged infection, sloughing of soft parts or intermuscular 
cicatrization.  History should include prolonged 
hospitalization in service for treatment of a wound of severe 
grade, and consistent complaint of cardinal signs and 
symptoms of muscle wounds.  Objective findings should include 
relatively large entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups, with moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2000).

The type of injury associated with a severe disability of 
muscles under DC 5311, includes a deep penetrating wound due 
to high velocity missile, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  The 
history and complaint should include cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (2000).

The Board additionally notes that scars which are tender and 
painful on objective demonstration, or poorly nourished with 
repeated ulceration, are rated 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Codes (DC) 7803, 7804 (2000).  
Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet.App. 259 (1994).   

After reviewing the evidence of record, the Board finds that 
a rating in excess of 10 percent, under either the old or 
current criteria, is not warranted for the veteran's service-
connected postoperative residuals of excision of malignant 
schwannoma of the left calf, involving Muscle Group XI.  In 
reaching this conclusion, we note that the evidence of 
record, in particular, the veteran's most recent VA medical 
examination in April 1999, does not reflect that the 
veteran's left calf, or the other associated muscle groups or 
joints, evidenced loss of power, weakness, lowered threshold 
of fatigue, impairment of coordination, or uncertainty of 
movement.  In this respect, the veteran's primary complaint 
is that he suffers from intermittent pain in his left calf, 
radiating to his heel and the arch of his foot.  He has 
stated that the pain is associated with prolonged sitting or 
standing, the former being required of the veteran at work. 

The Board is cognizant that, other than the veteran's report 
of intermittent pain, the evidence does not reflect 
manifestations of any other residuals associated with the 
excision of the malignant schwannoma from the veteran's left 
calf.  Therefore, the Board finds that the veteran's current 
disability rating, under both the old and current criteria, 
representing moderate muscle disability, adequately 
compensates him for any residual intermittent pain he 
currently suffers as a result of his service-connected 
disability.  

As discussed above, 38 C.F.R. § 4.56 provides guidance as to 
what some indications of moderately severe and severe muscle 
disability would be in order to warrant an increased 
evaluation.  In this instance, the Board finds the objective 
medical evidence, with consideration of both the old and 
current rating criteria for muscle injuries, in addition to 
38 C.F.R. §§ 4.40 and 4.45, does not support a finding of 
moderately severe or severe muscle injury for the veteran's 
postoperative residuals of an excision of a malignant 
schwannoma of the left calf.  The Board has carefully 
considered the evidence of record, including the veteran's 
complaints, but finds a preponderance of the evidence against 
his claim.  38 C.F.R. §§ 4.56, 4.73, DC 5311 (1996 and 2000).  

The Board further notes that, as the excision scar site of 
the left calf does not demonstrate sensitivity, tenderness, 
or ulceration, a separate rating under DC 7803 and/or DC 7804 
may not be assigned.  See Esteban, supra.

The Board also notes that the current 10 percent disability 
rating has been in effect since the date of receipt of the 
veteran's original claim in May 1994.  In view of the  
holdingof the Court in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected disability, as the Court indicated can 
be done in this type of case.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, has his disability, postoperative residuals of an 
excision of a malignant schwannoma of the left calf, been 
more disabling than as currently rated under this decision.  

Finally, in reaching our decision, the Board has considered 
the potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended, that the veteran's service-connected 
postoperative residuals of an excision of a malignant 
schwannoma of the left calf have caused marked interference 
with employment or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of an excision of a malignant 
schwannoma of the left calf, involving Muscle Group XI, is 
denied.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

